352 S.W.3d 681 (2011)
Wilbert R. SHEPARD, Appellant,
v.
YELLOW TRANSPORTATION, Employer,
and
Treasurer of Missouri as Custodian of Second Injury Fund, Respondent.
Nos. ED 96418, ED 96419, ED 96420.
Missouri Court of Appeals, Eastern District, Division Two.
November 15, 2011.
James M. Martin, Heidi Lynn Leopold, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Marie Frazier, St. Louis, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Wilbert R. Shepard (Employee) appeals the Labor and Industrial Relations Commission (Commission) denial of liability of the Second Injury Fund (SIF) on two claims, and finding of partial liability on a third.
Employee filed three separate worker's compensation claims against his employer and SIF. Employee and Employer eventually entered into a Settlement Agreement regarding those injuries. SIF was not a party to that agreement. The three claims were consolidated and a hearing was held to determine SIF's liability. The Administrative Law Judge (ALJ) found SIF liable for permanent partial disability on the first and second claim, and for permanent total disability on the third. Both parties appealed. The Commission reversed the ALJ's decision as to the first two injuries, and modified it as to the third, finding SIF liable for partial disability benefits only.
On appeal, Employee cites multiple errors in the Commission's decision.
We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed pursuant to Rule 84.16(b).
AFFIRMED.